Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain pending in the application under prosecution and have been examined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The double patenting rejection has been overcome by the filing of the terminal disclaimer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 9-10 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 10,180,850 (Kasat et al).
(a method emulating a heterogeneous application having a kernel designated for hardware acceleration including compiling, using a processor, host program code (kernel) into a host binary configured to execute in process of a computing system), wherein the host command includes a register transfer level (RTL) bitstream, and wherein, in response to the host command, the controller reconfigures at least one of the reconfigurable logic block and the reconfigurable interconnect by loading the RTL bitstream into the reconfigurable logic block and interconnecting the reconfigurable logic block via the reconfigurable interconnect (the device program binary implementing a register transfer level (RTL) simulator for the program code designated for hardware acceleration by loading a static circuit design, e.g., a configuration bitstream, into configuration memory of programmable integrated circuit), and the processor is loaded with a firmware driver associated with the RTL bitstream and runs a data acceleration process by accessing and processing local data stored in the non- transitory data storage medium using the reconfigurable logic block and the reconfigurable (loading a static circuit design (configuration bitstream) into configuration memory of programmable IC dynamic partial reconfiguration is the ability to dynamically modify blocks of programmable circuitry of a programmable integrated circuit , i.e. implementing dynamic reconfiguration) [Col. 6, Lines 7-36; Col. 6, Lines 11-56; Col. 1, Lines 45 to Col. 2, Line 32).

(emulating a heterogeneous application having a kernel designated for hardware acceleration, specifying hardware acceleration on data processing system that uses two or more different computing platforms where at least one computing platform utilizes an instruction set that is different from at least one other computing platform using local memory (RAM) or other non-persistent memory device(s) with program code implemented as a hard disk drive (HDD), solid state drive (SSD) [Col. 5, Lines 8-37].

With respect to claim 3, Kasat teaches data storage device, wherein the data storage device is an NVMe over fabrics (NVMe-oF) SSD, and the host interface is an Ethernet interface (emulating a heterogeneous application having a kernel designated for hardware acceleration, specifying hardware acceleration on data processing system that uses two or more different computing platforms where at least one computing platform utilizes an instruction set that is different from at least one other computing platform using local memory (RAM) or other non-persistent memory device(s) with program code implemented as a hard disk drive (HDD), solid state drive (SSD) [Col. 5, Lines 8-37].

With respect to claim 4, Kasat teaches data storage device, wherein the remote host computer sends a second RTL bitstream and a second firmware image to the data storage device, and the controller downloads the second RTL bitstream and loads the second firmware to the processor to run a second data acceleration process using the second RTL bitstream and (device program binary implementing a first RTL simulator for the first kernel loading first emulation driver; device program binary implementing register transfer level (RTL) simulator using kernel designated different processes) [Col. 1, Line 45 to Col. 2, Line 32].

With respect to claim 5, Kasat teaches data storage device, wherein the data storage device further sends discovery information to the remote application (device program binary implementing a register transfer level (RTL) simulator using the kernel designated for hardware acceleration) [Col. 1, Line 45 to Col. 2, Line 32].

With respect to claim 6, Kasat teaches data storage device, wherein the host command includes a management command for enabling, disabling, and discarding the RTL bitstream and the firmware driver (emulation driver used by the host emulating a heterogeneous application having a kernel designated for hardware acceleration) [Col. 1, Line Col. 5, Lines 8-37].

With respect to claim 7, Kasat teaches data storage device, wherein the host command includes a communication command to communicate with an application acceleration slot including the reconfigurable logic block and the reconfigurable interconnect, wherein the communication command includes an identifier of the application acceleration slot (hardware accelerator device emulated as a device program emulating operation of circuitry of circuit board, static circuitry of programmable IC, and/or emulating featuring separate processes to separate regions) [Col. 7, Lines 19-60; Col. 1, Lines 45 to Col. 2, Line 32]).

With respect to claim 8, Kasat teaches data storage device, wherein the processor loaded with the firmware driver accesses the data stored in the non-transitory data storage medium and runs the data acceleration process of the remote application using a set of application program interface (API) calls that are agnostic to the remote application (device program binary implementing a first RTL simulator for the first kernel loading first emulation driver; device program binary implementing register transfer level (RTL) simulator using kernel designated different processes) [Col. 1, Line 45 to Col. 2, Line 32].

With respect to claim 9, Kasat teaches data storage device, wherein the reconfigurable logic block and the reconfigurable interconnect are included in an application acceleration slot that includes a logic area, a look-up table (LUT), a random-access memory (RAM) block, a hard macro, a clock signal, and a reset signal (emulation driver used by the host emulating a heterogeneous application having a kernel designated for hardware acceleration, specifying hardware acceleration on data processing system that uses two or more different computing platforms where at least one computing platform utilizes an instruction set that is different from at least one other computing platform using local memory (RAM) or other non-persistent memory device(s) with program code implemented as a hard disk drive (HDD), solid state drive (SSD) [Col. 5, Lines 8-37; Col. 1, Line 45 to Col. 2, Line 23].

[(Kasat’s emulate operation of interconnect circuitry, e.g. emulating operation of AXI interconnect circuitry on programmable IC) [Col. 9, Lines 8-56].

Allowable Subject Matter
Claims 11-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,824,173 (An, Bennett, et al) teaching  software development-based compilation flow for circuit design comprising source file including a kernel specified in a high-level programming language; and an intermediate file specifying a register transfer level implementation of the kernel generated using the processor.
US 10,558,777 (YU, Hao et al) teaching method of implementing a partial reconfiguration in an integrated circuit device comprising reading a netlist for a design of a circuit comprising a reconfigurable module.
US 20160132441 (Styles et al) teaching configuration bitstream effectively implementing or instantiating a particular circuit design within a programmable circuitry.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136